This is an appeal from a final decree of the Superior Court dismissing a petition seeking to have the defendant adjudged in contempt for failure to comply with a prior decree of that court. A full evidentiary hearing was held, and the evidence is reported. Following that hearing the judge made full and complete findings of fact and concluded that “there has been no clear and undoubted disobedience [of the prior decree] by the ... [defendant] Brennan.” A review of the record leads us to the same conclusion.

Decree affirmed with costs.